Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 


Claims 1,3-9,11-22 are allowed.
	Claims 1,3-9,11-22  are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “set broadcast reception data as a media source object corresponding to a processing object by applying an API of a web application, control we application for obtaining broadcast segment information that is stored in a buffer associated with the media source object; control the web application to execute based on the broadcast content segment information of a segment to be replaced, process of replacement of the broadcast content stored in the buffer with network 
	The closest prior art Sundy discloses receiving reception data as a media source object.  Debique teaches API and status of a buffer.  Dharjmi discloses replacing a segment.  None of these references disclose “set broadcast reception data as a media source object corresponding to a processing object by applying an API of a web application, control we application for obtaining broadcast segment information that is stored in a buffer associated with the media source object; control the web application to execute based on the broadcast content segment information of a segment to be replaced, process of replacement of the broadcast content stored in the buffer with network content in application reception data received via a network; wherein the web application is related to a program or a channel”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MICHAEL H HONG/Primary Examiner, Art Unit 2426